                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                            No. 19-cv-315 (WMW/SER)

 Analia Y. Huber,
                     Plaintiff,
                                                           PROTECTIVE ORDER
       v.
 United States of America,
                     Defendant.

1.    Definitions. As used in this protective order:

      (a)    “attorney” means an attorney who has appeared in this action;

      (b)    “confidential document” means a document designated as confidential under

             this protective order;

      (c)    to “destroy” electronically stored information means to delete from all

             databases, applications, and file systems so that the information is not

             accessible without the use of specialized tools or techniques typically used

             by a forensic expert;

      (d)    “document” means information disclosed or produced in discovery,

             including at a deposition;

      (e)    “notice” or “notify” means written notice;

      (f)    “party” means a party to this action; and

      (g)    “protected document” means a document protected by a privilege or the

             work-product doctrine.
2.   Designating a Document or Deposition as Confidential.

     (a)   A party or non-party disclosing or producing a document may designate it as

           confidential if the party or non-party contends that it contains confidential or

           proprietary information.

     (b)   A party or non-party may designate a document as confidential by

           conspicuously marking each page with the word “confidential.”

     (c)   Deposition testimony may be designated as confidential:

           (1)    on the record at the deposition; or

           (2)    after the deposition, by promptly notifying the parties and those who

                  were present at the deposition.

     (d)   If a witness is expected to testify as to confidential or proprietary

           information, a party or non-party may request that the witness’s deposition

           be taken in the presence of only those persons entitled to receive confidential

           documents.

3.   Who May Receive a Confidential Document.

     (a)   A confidential document may be used only in this action.

     (b)   No person receiving a confidential document may reveal it, except to:

           (1)    the court and its staff;

           (2)    an attorney or an attorney’s partner, associate, or staff;

           (3)    a person shown on the face of the confidential document to have

                  authored or received it;




                                             2
           (4)    a court reporter or videographer retained in connection with this

                  action;

           (5)    a party (subject to paragraph 3(c)); and

           (6)    any person who:

                  (A)       is retained to assist a party or attorney with this action; and

                  (B)       signs a declaration that contains the person’s name, address,

                            employer, and title, and that is in substantially this form:

                            I have read, and agree to be bound by, the protective
                            order in the case captioned [case caption and number]
                            in the United States District Court for the District of
                            Minnesota. As soon as my work in connection with that
                            action has ended, but not later than 30 days after the
                            termination of that action (including any appeals), I will
                            return or destroy any confidential document that I
                            received, any copy of or excerpt from a confidential
                            document, and any notes or other document that
                            contains information from a confidential document.

                            I declare under penalty of perjury that the foregoing is
                            true and correct.

     (c)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

           the words “attorney’s eyes only,” in which case a confidential document so

           designated may not be revealed to another party.

     (d)   If a confidential document is revealed to someone not entitled to receive it,

           the parties must make reasonable efforts to retrieve it.

4.   Serving This Protective Order on a Non-Party. A party serving a subpoena on

     a non-party must simultaneously serve a copy of this protective order and of

     Local Rule 5.6.


                                             3
5.   Correcting an Error in Designation. A party or non-party who discloses or

     produces a confidential document not designated as confidential may, within 7 days

     after discovering the error, provide notice of the error and produce a copy of the

     document designated as confidential.

6.   Use of a Confidential Document in Court.

     (a)   Filing. This protective order does not authorize the filing of any document

           under seal. A confidential document may be filed only in accordance with

           LR 5.6.

     (b)   Presentation at a hearing or trial. A party intending to present another

           party’s or a non-party’s confidential document at a hearing or trial must

           promptly notify the other party or the non-party so that the other party or the

           non-party may seek relief from the court.

7.   Changing a Confidential Document’s Designation.

     (a)   Document disclosed or produced by a party.          A confidential document

           disclosed or produced by a party remains confidential unless the parties agree

           to change its designation or the court orders otherwise.

     (b)   Document produced by a non-party. A confidential document produced by

           a non-party remains confidential unless the non-party agrees to change its

           designation or the court orders otherwise after providing an opportunity for

           the non-party to be heard.

     (c)   Changing a designation by court order. A party who cannot obtain agreement

           to change a designation may move the court for an order changing the


                                            4
           designation. If the motion affects a document produced by a non-party then,

           with respect to the motion, that non-party is entitled to the same notice and

           opportunity to be heard as a party. The party or non-party who designated a

           document as confidential must show that the designation satisfies Fed. R.

           Civ. P. 26(c).

8.   Handling a Confidential Document after Termination of Litigation.

     (a)   Within 60 days after the termination of this action (including any appeals),

           each party must:

           (1)    return or destroy all confidential documents; and

           (2)    notify the disclosing or producing party that it has returned or

                  destroyed all confidential documents within the 60-day period.

     (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

           confidential document submitted to the court.

9.   Inadvertent Disclosure or Production to a Party of a Protected Document.

     (a)   Notice.

           (1)    A party or non-party who discovers that it has inadvertently disclosed

                  or produced a protected document must promptly notify the receiving

                  party and describe the basis of the claim of privilege or protection. If

                  the party or non-party provides such notice and description, the

                  privilege or protection is not waived.




                                          5
               (2)    A party who discovers that it may have received an inadvertently

                      disclosed or produced protected document must promptly notify the

                      disclosing or producing party or non-party.

      (b)      Handling of Protected Document. A party who is notified or discovers that it

               may have received a protected document must comply with Fed. R. Civ. P.

               26(b)(5)(B).

10.   Security Precautions and Data Breaches.

      (a)      Each party must make reasonable efforts to protect the confidentiality of any

               confidential document disclosed or produced to that party.

      (b)      A party who learns of a breach of confidentiality must promptly notify the

               disclosing or producing party of the scope and nature of that breach and make

               reasonable efforts to remedy the breach.

11.   Survival of Obligations. The obligations imposed by this protective order survive

      the termination of this action.

July 8, 2019


                                                  s/ Steven E. Rau
                                                  STEVEN E. RAU
                                                  United States Magistrate Judge




                                             6
